Citation Nr: 0216289	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right foot.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. W. L.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964 in the Navy and from March 1964 to March 1968 in 
the Coast Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a right 
foot fracture.  

In April and October 1998, the Board remanded this case to 
fulfill due process considerations.  In October 1998, a 
videoconference hearing was held before the undersigned Board 
member, sitting in Washington, D.C., and the veteran, 
testifying at the RO.  A transcript of the hearing is of 
record.  

In February 1999, the Board upheld the RO's July 1997 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2000, the Court granted a Joint Motion for Remand 
and to Stay Further Proceedings and vacated the Board's 
February 1999 decision.  

Following the submission of additional evidence in July 2000, 
the Board found that new and material evidence had been 
submitted to reopen the service connection claim and remanded 
the matter to the RO for additional development.  Following 
the requested development, the RO in October 2002 continued 
its denial of the claimed benefit.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.   

2.  The veteran sustained a right great toe contusion in 
service that resolved, leaving no residual disability.  

3.  It is not shown that the veteran has residuals of a 
fracture of the right foot that was sustained in service.  
Osteoarthritis of the right foot is not shown until many 
years after the veteran's final separation from service.  


CONCLUSION OF LAW

Residuals of a fracture of the right foot were not incurred 
in or aggravated by service, and osteoarthritis of the right 
foot may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in September 1992, when his VA Form 21-526 
was received.  It was substantially complete when filed.  He 
subsequently filed reopened claims for service connection for 
residuals of fracture of the right foot.  Over the course of 
the years, all information necessary to develop the claim and 
assist the veteran has been obtained.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the claimed benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In August 1997, the RO provided the veteran and 
his then representative a statement of the case.  
Supplemental statements of the case were furnished in January 
1998 and in October 2002.  These documents set forth the 
legal criteria governing the claim before the Board in this 
case, listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his claim.  
The supplemental statement of the case issued in October 2002 
also contained the regulations promulgated in August 2001 
implementing the VCAA, including the provisions of 38 C.F.R. 
§ 3.159(b)(1) pertaining to the duty to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  By 
letter dated February 2, 2001, the RO told the veteran 
specifically what information he needed to provide to 
substantiate his claim and to make it possible for VA to 
assist him by requesting his records.  He was told he could 
present his private and Social Security Administration 
records himself, or VA would request his private records if 
he provided releases.  Thus, the duty to notify him of VA's 
and his responsibility with respect to obtaining evidence has 
been carried out.  Furthermore, those records have all been 
obtained.

In fact, this claim has been extensively developed, and the 
RO has, on numerous occasions, informed the veteran of the 
type of evidence necessary to substantiate his claim.  The 
veteran has testified at two hearings and has submitted 
substantial private evidence in support of his claim.  He has 
coherently articulated his position on a number of occasions, 
and it is clear that he has not been misled as to the 
information and evidence necessary to support his claim.  The 
Board concludes that the record shows that VA has informed 
the veteran of the type of information and evidence necessary 
to substantiate his claim and of the respective 
responsibilities of the parties with respect to obtaining 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO obtained the 
pertinent service medical records, as well as relevant 
reports of VA treatment and examination.  In addition, the RO 
obtained and associated with the record the pertinent Social 
Security Administration records.  No further development of 
information within the control of the government is necessary 
to an equitable disposition of this appeal.  

The RO has also obtained the reports of private treatment 
identified by the veteran, notably the reports of treatment 
rendered by Lynn E. Foret, M.D., his treating orthopedic 
surgeon.  Neither the veteran nor his attorney-representative 
has identified any additional evidence that needs to be 
obtained in order to adjudicate this appeal.  Indeed, in a 
statement received in October 2002 in response to the most 
recent supplemental statement of the case, the veteran said 
that he did not have any other evidence to submit at this 
time. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The veteran 
has been examined by VA on several occasions, including in 
October 1992, the month following the receipt of his initial 
claim for compensation.  He also underwent VA examinations in 
June 1995 and August 2001.  On the latter occasion, he was 
afforded a fee-basis examination by an orthopedic specialist, 
who reviewed the record and offered an opinion in his case.  
The issue in this case is whether the veteran's current right 
foot disability is attributable to the injury that he 
sustained in service in 1961.  The medical evidence has been 
sufficiently developed to permit a resolution of that issue.  
Because the appeal hinges on a factual dispute regarding the 
severity of the initial injury, further medical evaluation 
will not resolve it.  Rather, the issue is an evidentiary 
one, calling upon the Board to decide an issue of fact, which 
of course is the Board's adjudicatory function.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  Further medical 
evaluation is unlikely to render the disability picture in 
any greater relief with respect to the issue currently before 
the Board.  The record as a whole demonstrates that VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes, moreover, that the Court has held that the 
VCAA is not applicable in all cases.  The Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Factual Background

In September 1992, the veteran filed a claim for service 
connection for residuals of broken toes of the right foot.  
He indicated that this injury occurred in 1961.  

In conjunction with the claim, the RO obtained the veteran's 
service medical records from his first period of service.  It 
was indicated that in March 1961, he complained of fracturing 
his right great toe.  The entry in the service medical 
records was that an x-ray of the "LT" great toe was 
negative.  The treatment note indicates that the veteran had 
incurred a contusion of the right great toe in the line of 
duty.  It was reported that he had dropped an aircraft towbar 
on his right foot.  He had a subungual hematoma that was 
drained through the nail.  X-rays were reported to be 
negative.  Two days later, he was discharged to duty.  In May 
1962, he complained of pain in the right foot.  He was told 
to apply an Ace bandage to the right foot and perform no 
marching or prolonged standing for four days.  The report of 
his separation examination dated in January 1964 shows that 
his feet were normal on clinical examination.  

On VA examination in October 1992, the veteran stated that an 
aircraft had run over his right foot during service.  A 
physician reportedly told him to put ice on it and indicated 
that he had fractured four toes.  He stated that he had no 
pain in the right foot until a year previously, when he began 
to get shooting pains in the right foot and numbness in the 
third, fourth, and fifth toes.  The examination showed no 
abnormalities of the right foot in terms of function, 
appearance, deformity, gait, skin, and pulses.  X-rays of the 
right foot showed no fractures, dislocations, or other bony 
pathology.  The examiner concluded that there was no 
pathology of the veteran's right foot.  

In a statement received in July 1994, the veteran indicated 
that he had been treated for his right foot condition at the 
VA Medical Center (VAMC) in Alexandria, Louisiana.  The RO 
obtained his medical records from this facility covering the 
period from September 1993 to August 1994.  In September 
1993, he stated that he had had numbness in the right foot 
since an accident during service.  In February 1994, it was 
noted that examination of his extremities showed questionable 
numbness in the right foot.  No diagnosis of a foot or toe 
disorder was rendered.  

A treatment report from Dr. Foret, dated in April 1995, shows 
treatment for right knee and lumbar spine conditions.  It 
contains no information regarding the veteran's right foot or 
toes.  

In June 1995, the veteran underwent VA examinations in 
connection with another claim.  He reported a history of a 
right foot injury during service with residual pain and 
numbness in the right foot.  Examination of his feet was 
normal.  No diagnosis of a right foot or toe disorder was 
rendered.  

In a statement received in July 1997, the veteran stated that 
an airplane ran over his right foot and broke some of his 
toes during service.  He also stated that he never regained 
feeling in his right foot and toes.  He said that the 
accident occurred while he was working with a crash crew on 
the flight deck of an aircraft carrier.  

In support of his claim, the veteran submitted the following 
statement from Dr. Foret dated in June 1997:  

[The veteran] is a patient who presented 
today with an old fracture of his right 
foot.  He states that this is due to an 
accident that occurred many years ago.  
[The veteran] states that he has 
continued to have foot and leg pain.  On 
examination he has some decreased ROM 
[range of motion] in the subtal[a]r 
joints as well as the tarsal metatarsal 
joints of his right foot.  I find him to 
have metatarsalgia and early degenerative 
osteoarthritis to that foot area.  I feel 
that he is a candidate for additional 
disability benefits due to his ongoing 
problems with that right foot.  [The 
veteran] states that his foot injury 
occurred during his service in the Navy.  

In connection with another claim, the veteran submitted a 
letter from Dr. Foret dated in August 1994, which contained 
no information regarding a right foot or toe disorder.  Dr. 
Foret noted that the veteran had bilateral knee problems and 
chronic degenerative lower back and spinal stenosis problems.  

The veteran testified at a hearing before a local hearing 
officer in November 1997 that he was on duty aboard an 
aircraft carrier when he injured his right foot.  He was 
pulling the chocks from the aircraft when it rolled forward 
over his right foot and toes.  With respect to the notation 
in his service medical records that he had dropped a towbar 
on his foot, he stated that the doctor got confused over a 
reported injury to the toes and a towbar.  He said that he 
began to experience numbness in his right toes after this 
injury.  He reported that he began to have shooting pain in 
the right leg after service and that he walked with a limp.  
He stated that the pain progressively worsened.  When he 
first left service, he might have had pain two to three times 
a month, but the pain increased five to six years after 
service.  He denied sustaining any injury to his foot after 
service.  

K. W. L., a friend of the veteran's, testified that he knew 
the veteran before he entered service and that he recalled 
the veteran's mother telling him that the veteran had "got 
run over by a plane" during service.  After the veteran 
returned from service, K. W. L. noticed him limping.  He said 
that the veteran reported experiencing numbness in his toes.  

In a VA Form 9 submitted in January 1998, the veteran's 
contentions regarding the inservice injury to his toes were 
consistent with those discussed above.  He said that his 
right foot and toes were severely injured in March 1961, 
"when a twin-engine A3D Heavy Bomber rolled over my right 
foot."  He stated that "[a]ll five of my toes were 
crushed" in this injury.  He said that he told the examiner 
upon his discharge from service that he had numbness in his 
toes and foot.  He maintained that K. W. L.'s testimony, in 
conjunction with his own, established that this injury 
occurred during service.  He indicated that six to seven 
years after service, he began to experience pain and 
swelling, as well as numbness, three to four times a month.  
The pain became constant over the years.  

In October 1998, the veteran had a videoconference hearing 
with the undersigned Board member.  His testimony regarding 
the inservice injury to his right foot and toes was 
consistent with that discussed above.  He again maintained 
that his service medical records incorrectly indicated that 
he had dropped a towbar on his foot.  He stated that he 
actually sustained a serious injury when the whole front 
portion of his foot was run over by a heavy aircraft.  His 
representative stated that the service medical records showed 
that x-rays were taken but that no results were indicated.  
He also stated that the veteran was not discharged to duty 
until October.  The veteran's testimony regarding his post 
service symptoms was also consistent with that discussed 
above.  He stated that beginning in 1969 or 1970, he 
experienced increased pain, maybe twice a month.  He said 
that he now had severe pain and could not put weight on his 
right leg or foot.  He indicated that following his discharge 
from service, he first sought treatment for his right foot at 
the VAMC in Alexandria in 1992 or 1993.  

In July 2000, the veteran submitted a January 2000 treatment 
note and written statement from Dr. Foret.  Dr. Foret noted 
that the veteran's right foot had a loss of arch and medial 
joint tarsal arthritis; that the veteran related that he 
sustained an injury to his right foot during service 
characterized as a "contusion" of the right great toe; that 
the veteran reported having a feeling of numbness in his 
right foot since service; and that the veteran stated that he 
experienced occasional right foot pain.  Dr. Foret stated, 
"It is more likely than not that the numbness and occasional 
pain that [the veteran] has experienced since service are a 
symptom of the above diagnosed condition."  

When seen by Dr. Foret in December 2000, the diagnostic 
impressions included plantar fasciitis of the right heel and 
toe pain.  

In August 2001, the veteran was accorded an examination at VA 
expense.  The examiner was an orthopedic surgeon who reviewed 
the Board's remand and the veteran's claims file.  The 
examiner recited the pertinent medical history reflected in 
the claims file.  On examination, the veteran had no pain on 
palpation of the toes in the forefoot, midfoot, or hindfoot.  
There was no subtalar pain.  The feet were somewhat flat, but 
there was no rigidity.  No calluses were noted.  He had good 
pulses in both feet.  He was unable to walk on his tiptoes 
and heels because of subjective pain in the foot, but the 
doctor said that was most likely due to the knees.  The 
veteran had bowlegs in the knees and no valgus in the ankles 
on walking.  There was no evidence of painful motion in the 
feet, edema, or instability.  The degree of numbness and pain 
distribution did not correspond with anatomical nerve supply.  
The toes were pink and warm.  X-rays of the right foot in 
three views showed no evidence of disuse bone 
demineralization.  There was no evidence of arthritis in the 
mid-foot, hindfoot, or forefoot.  There was slight 
irregularity noted of the lateral proximal distal phalanx of 
the big toe with small spur noted, and there was evidence of 
mild hallux valgus.  There was no evidence of any fractures 
of the metatarsals or in the phalanges.  The examiner's 
impression was normal foot findings.  The diagnoses included 
chronic right foot strain, bilateral [sic], worse on right 
with neuritis.

The examiner then provided a complete analysis of the 
evidence in the claims file and on examination, concluding 
that "it is not likely that the injury of 1961 to the foot 
is the cause of his present condition of right foot neuritis. 
. . .  The date of onset of the right foot complaint is most 
likely in 1991 when he slipped, fell and injured his knee 
while on helicopter service.  The cause of the pain would be 
a neuritis of the plantar aspect of the foot."

Analysis

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In a statement dated in January 2001, Dr. Foret indicates 
that the veteran was "involved in some trauma.  Actually, an 
airplane on an aircraft carrier caused some blunt trauma to 
the right foot area."  Although the veteran had very little 
trouble at the time, "over the years, things have 
progressively gotten worse."  Dr. Foret repeated the 
findings that he had noted in a year earlier.  A clinical 
note by Dr. Foret, dated in March 2001, repeats the veteran's 
history and reflects an impression that the veteran now has 
significant osteoarthritis of the midtarsal area and 
metatarsophalangeal joint areas from the crush injury in 
service.  Dr. Foret noted that the veteran "was run over in 
the service" and had midfoot osteoarthritis "and old ankle 
fracture and tarsometatarsal fractures and subluxation that 
probably was not recognized back then with now a significant 
amount of callus formation and pain in the foot area."  (The 
Board observes that x-rays of the right ankle by VA in June 
1995 were negative.)  

However, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  See Owens v. Brown, 7 Vet. App. 429 (1995) (Board 
not required to accept uncorroborated testimony of claimant 
as to dental treatment during service; Board not bound to 
accept physicians' opinions based on claimant's recitation of 
events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Black v. Brown, 5 Vet. App. 177, 180 
(1993) (rejecting medical opinions relating a claimant's low 
back disorder to a back injury in service because the 
opinions were "general conclusions based on history 
furnished by appellant," were unsupported by clinical 
evidence, and did not account "for the possible effects of 
post service injuries"); Corry v. Derwinski, 3 Vet. 
App. 231, 234 (1992) (Board has a plausible basis to reject a 
physician's "conjecture" that a disability was acquired as 
a result of service where relevant treatment reports dating 
back a number of years were not mentioned by the physician 
rendering the opinion); Wilson v. Derwinski, 2 Vet. App. 16, 
20-21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one).  See also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (an opinion based on an inaccurate factual 
premise has no probative value).  

Dr. Foret's various opinions were rendered, it appears, 
without having reviewed the service medical records.  Nor 
does it seem that he took into account his own progress notes 
for the period from August 1991 to June 1994, which show only 
complaints and treatment referable to the right knee.  These 
notes show that the veteran sustained an injury to his right 
knee in August 1991 for which treatment was then rendered.  
Not once in any of Dr. Foret's progress notes during this 
period is the right foot mentioned, a curious omission in a 
patient whose entire pathology is said to be attributable to 
an accident in service 30 years previously and who claimed 
that his right foot had begun to become symptomatic by 1969 
or 1970.  It is odd indeed that the right foot pathology that 
by June 1997 Dr. Foret was attributing to the injury in 
service was not even mentioned in April 1995, when Dr. Foret 
saw the veteran for severe degenerative changes in his right 
knee and noted that x-rays also showed some degenerative 
changes in his left knee.  When he saw the veteran in October 
1991, Dr. Foret reported that the veteran had been having 
right knee problems "since he came down off a ladder and 
hurt himself on 08/04/91."  Dr. Foret reported that the 
veteran said that "he slipped and came down and probably 
tore a medial meniscus at that time."  No mention was made, 
however, of any right foot injury, nor was the veteran noted 
to be limping as a consequence of any right foot pathology.  
Indeed, when Dr. Foret in May 1993 observed that the veteran 
had a "pretty abnormal gait," he appeared to attribute this 
to his knee problems, which by then had also affected his 
left side.  When he saw the veteran for follow-up for 
bilateral knee pain in June 1993, Dr. Foret noted that the 
left knee was beginning to have some compensatory changes and 
that there were ongoing degenerative changes in both knees.  
He noted that the veteran was "limping today because of an 
inflammatory flare he is in presently."  When Dr. Foret saw 
the veteran a year later, the veteran had a number of 
orthopedic problems, including advanced osteoarthritis of 
multiple joints and a history of compression fracture of the 
lower back sustained in a helicopter crash in 1976.  A right 
foot disorder was not mentioned.  

The earliest post service documentation of a right foot 
complaint appears to be when the veteran was seen in the VA 
outpatient clinic in January 1993 with a complaint of pain in 
the right foot with numbness of the toes at times.  He was 
then seen in the podiatry clinic, where numbness of the toes 
of the right foot with shooting pains up the leg and thigh 
was noted.  A history of a severe contusion of the right 
hallux without residual effect was elicited.  The assessment 
was medial dorsal cutaneous neuropathy on the right of 
unknown etiology.  The veteran was thereafter seen in the VA 
orthopedic and neurologic clinics.  Diagnostic imaging of the 
lumbosacral spine in September 1993 showed hypertrophic 
lipping and spurring on the anterior borders of the bodies of 
L1 and L2, with the remainder of the lumbar spine appearing 
normal.  Surgical clips were also seen.  VA electrodiagnostic 
studies conducted in October 1994 revealed peripheral 
neuropathy of both legs, sensory more than motor.  

In July 1994, the veteran was examined by an orthopedic 
surgeon for a disability determination for the Social 
Security Administration.  The veteran said that he had had a 
feeling of numbness in his right toes due to fractures of his 
toes years before and that he had had some numbness since.  
However, no sensory or circulatory deficits were found on 
examination of the lower extremities.  Although he walked 
with "somewhat of a waddling gait," he could walk on his 
tiptoes.  He could not walk on his left heel because of a 
complaint of tendonitis in that heel.  The veteran indicated 
that he had tried selling cars after being laid off but could 
not stand on his feet because of pain in both knees.  He also 
had some low back pain.  The examiner noted that the veteran 
gave a history of a helicopter crash in 1976 in which he had 
two vertebrae compressed in his lower back.  (The record 
indicates that the veteran worked as a helicopter pilot from 
1970 to 1992 and shows that he was hospitalized in July 1975 
after he was involved in a helicopter accident resulting in 
compression fractures of L1 and L2.)  The examiner in July 
1994 said that a CT scan showed an old fracture of L-2 with 
hypertrophic lipping.  The principal orthopedic problems 
involved the knees and low back.  A right foot disorder was 
not diagnosed.  

This is consistent with the findings of an Administrative Law 
Judge for the Social Security Administration, rendered in 
July 1995, which did not reflect any right foot pathology.  
The decision shows that the veteran's claim for Social 
Security disability benefits was filed in June 1994 based on 
an inability to work since February 1992 due to impairments 
involving the knees, ankles and back.  Disability benefits 
were granted based on severe degenerative changes of the 
knees and lumbar spine.  

There is no evidence of any right foot complaints for nearly 
two years prior to the veteran's separation from his first 
period of active duty.  Moreover, the veteran served four 
more years on active duty in the Coast Guard following his 
first period of active duty.  His DD-214 for his second 
period of active duty indicates that his military 
occupational specialty was aviation structural mechanic and 
that he served at least part of his tour at a Coast Guard air 
station.  It is highly improbable that had he sustained in 
1961 as severe an injury as now claimed - a crush injury 
resulting in fractures of the right toes - he could have 
performed another seven years of nearly continuous active 
duty without some significantly disabling manifestations or 
residuals, especially in view of the nature of his Coast 
Guard service.  It is also highly unlikely - and contradicts 
his and his witness's testimony - that he could have 
continued for more than 30 years following the initial crush 
injury without the manifestation of some significant residual 
disability.  Both the veteran and his witness claimed that 
after he returned from service, he had a limp.  However, an 
abnormal gait was not medically observed until 1993 - and was 
then attributed to his knee disability.  

It is simply not believable that the veteran could have 
sustained a crush fracture of his right toes in March 1961 
and the record could be silent for relevant complaints or 
findings for more than 30 years following his last pertinent 
complaint in May 1962.  The absence of continuing complaint 
until more than 30 years after an airplane is said to have 
fractured all of his right toes is more consistent with the 
right great toe contusion actually diagnosed in March 1961.  
It is also consistent with the negative x-ray of the great 
toe noted in service.  See Madden v. Gober, 125 F.3d at 1481.  

In this context, the findings of the VA orthopedic examiner 
in August 2001 are more persuasive than the opinion of Dr. 
Foret, which is primarily based on what the veteran told him 
rather than on what the record actually shows.  After 
examining the veteran and reviewing the claims file, the VA 
examiner pertinently diagnosed chronic right foot strain with 
neuritis.  He seemed to suggest that the strain was a 
bilateral phenomenon, and he did not attribute the diagnosed 
disorder to service or to any incident in service.  Other 
contributing diagnoses were morbid obesity, bilateral knee 
osteoarthritis with deformity, x-ray evidence of degenerative 
disc disease of the lumbar spine at L5-S1, and type II 
diabetes.  Although the examiner felt that the service 
medical records indicated "some sort of crushed [sic] injury 
to the right foot," he found that there was no evidence of 
any fractures.  The x-rays taken in August 2001 showed no 
evidence of any fracture, or deformity of the forefoot, 
hindfoot, or midfoot.  Moreover, the examiner said, there was 
no evidence of arthritis or of any spur formation or soft 
tissue calcification that could cause his problems.  The 
examiner noted that the veteran's main problem seemed to be a 
numbness in his right foot with subjective pain that could 
well originate from either degenerative disc disease with leg 
radiculitis or from his diabetes, phlebitis or knee 
arthritis.  

The examiner in August 2001 noted that the veteran said that 
he injured his foot in 1961 and several years later began 
having pain and numbness in the foot.  The examiner further 
observed that there was a notation by Dr. Foret that the 
veteran was descending a helicopter boarding step when he hit 
his knee against the rung of the step causing a painful knee.  
The examiner's review of the record revealed a right foot 
injury in service.  However, an x-ray taken of the foot 
revealed no fracture.  He did have a nail hematoma removed.  
The examiner noted that no further mention was made about the 
foot.  Some 40 years later, the examiner said, the veteran 
indicated that he had persistent pain and numbness in the 
right foot from the injury in service.  But on examination, 
the veteran had only subjective pain and numbness with no 
other findings to indicate an ongoing deteriorating condition 
of the right foot only.  

It was therefore the examiner's conclusion that it was not 
likely that the injury to the foot in 1961 was the cause of 
the current right foot neuritis.  Although the veteran had 
difficulty on tiptoe walking, he had no local pain around the 
posterior tibial tendon that would indicate tendonitis.  The 
examiner said that the date of onset of the right foot 
complaint was most likely in 1991, when he slipped and fell 
and injured his knee while on helicopter service.  The cause 
of the pain, the examiner said, would be a neuritis of the 
plantar aspect of the foot.  

After a thorough review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a fracture of the 
right foot.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for residuals of fracture of the right 
foot is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

